Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 30, 33, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (U.S. PGPUB 20210286923) in view of Herman (U.S. PGPUB 20200218910).
With respect to claim 21, Kristensen et al. disclose a computer-implemented method, comprising:
obtaining one or more real world images collected by one or more real world sensors of a first vehicle during operation of the first vehicle, wherein the one or more real world images depict an environment at which the first vehicle is located (paragraph 36, one or more vehicles 102 may collect sensor data from one or more sensors of the vehicle(s) 102 in real-world (e.g., physical) environments);
generating a depth map of the environment that describes respective depths of objects of the environment (paragraph 61, Once a final distance value(s) has been selected for an object 306, one or more pixels of the image 302 may be encoded with the final depth value(s) to generate a depth map);
identifying one or more first objects of the objects of the environment, based at least in part on the depth map (paragraph 62, objects may be classified and/or categorized such as by labeling differing portions of real-world data based on class (e.g., for an image of a landscape, portions of the image—such as pixels or groups of pixels—may be labeled as car, sky, tree, road, building, water, waterfall, vehicle, bus, truck, sedan, etc.)). However, Kristensen et al. do not expressly disclose identifying one or more first objects of the objects of the environment that would occlude a simulated object at an insertion location within the environment; and augmenting at least one of the one or more real world images of the environment to generate an initial augmented image that depicts the simulated object at the insertion location and occluded by the one or more first objects of the environment.
	Herman, who also deals with environments, disclose a method for identifying one or more first objects of the objects of the environment that would occlude a simulated object at an insertion location within the environment (paragraph 40, Any obstructed objects (i.e., at least partially blocked by the virtual vehicle image) are identified in step 56); and augmenting at least one of the one or more real world images of the environment to generate an initial augmented image that depicts the simulated object at the insertion location and occluded by the one or more first objects of the environment (paragraph 41, If the obstruction ratio is greater than the obstruction threshold, then the corresponding portion of the virtual vehicle image is made transparent in step 58 according to user preferences (such as the type or intensity of the transparency)).
	Kristensen et al. and Herman are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of identifying one or more first objects of the objects of the environment that would occlude a simulated object at an insertion location within the environment; and augmenting at least one of the one or more real world images of the environment to generate an initial augmented image that depicts the simulated object at the insertion location and occluded by the one or more first objects of the environment, as taught by Herman, to the Kristensen et al. system, because this maintains visibility of certain “blocked” objects that would be otherwise obscured by placement of the virtual car onto a simulated image (paragraph 7 of Herman).
With respect to claim 22, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 21, further comprising: generating simulation data based at least in part on the initial augmented image that depicts the simulated object (Herman: paragraph 39, a simulated image is assembled corresponding to the appearance of projected image data as seen from the selected FOV/vantage point and having the virtual vehicle image being superimposed over part of the projected image data).
	With respect to claim 23, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 22, further comprising: executing, based on the simulation data, a simulation for autonomous vehicle software (Herman: paragraph 5, a virtual camera may be placed within the scene to provide a view to the vehicle occupant or remote viewer such as a remote autonomous vehicle takeover interface). It would have been obvious to execute, based on the simulation data, a simulation for autonomous vehicle software, as suggested by Herman, because this would apply the data to real-world situations.
	With respect to claim 24, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 21, wherein the objects of the environment comprise one or more moving or non-moving objects in the environment (Kristensen et al.: paragraph 62, objects may be classified and/or categorized such as by labeling differing portions of real-world data based on class (e.g., for an image of a landscape, portions of the image—such as pixels or groups of pixels—may be labeled as car, sky, tree, road, building, water, waterfall, vehicle, bus, truck, sedan, etc.)).
With respect to claim 30, Kristensen et al. as modified by Herman disclose a computing system for generation of synthetic imagery (Kristensen et al.: paragraph 253, FIG. 12 is a block diagram of an example computing device 1200 suitable for use in implementing some embodiments of the present disclosure), the computing system comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions for execution by the one or more processors that cause the computing system to perform operations (Kristensen et al.: paragraph 253, Computing device 1200 may include a bus 1202 that directly or indirectly couples the following devices: memory 1204, one or more central processing units (CPUs) 1206), the operations comprising the method of claim 1; see rationale for rejection of claim 1.
With respect to claim 33, Kristensen et al. as modified by Herman disclose the computing system of claim 30, wherein: the one or more images comprise a Light Detection and Ranging (LiDAR) point cloud data; and the operations comprise: projecting the LiDAR point cloud data onto the at least one of the one or more images; and interpolating LiDAR point cloud depths to obtain the depth map of the environment for the at least one of the one or more images (Kristensen et al.: paragraph 29, Any of this LIDAR data, images from one or more cameras, properties of objects in the scene such as positions or dimensions (e.g., depth maps), classification data identifying objects in the scene (e.g., segmentation masks corresponding to the images), and/or other types of data may be encoded into a suitable representation of a scene configuration using any number of data structures and/or channels (e.g., concatenated vectors, matrices, tensors, images, etc.)).
With respect to claim 35, Kristensen et al. as modified by Herman disclose one or more non-transitory computer-readable media that store instructions for execution by a computing system that cause the computing system to perform operations for generating synthetic imagery (Kristensen et al.: paragraph 256, The memory 1204 may include any of a variety of computer-readable media), the operations comprising:
obtaining one or more real world images collected by one or more real world sensors of a first vehicle during operation of the first vehicle, wherein the one or more real world images depict an environment at which the first vehicle is located (Kristensen et al.: paragraph 36, one or more vehicles 102 may collect sensor data from one or more sensors of the vehicle(s) 102 in real-world (e.g., physical) environments);
determining an insertion location for a simulated vehicle within the environment (Herman: paragraph 29, a virtual vehicle image 24 is virtually placed at the vertex of parabolic surface 20 matching the orientation of the actual vehicle relative to the camera data);
identifying one or more first objects of the environment that would occlude the simulated vehicle at the insertion location (Herman: paragraph 30, As shown in FIG. 4, a camera 11 on vehicle 10 with the field of view 14 captures images of nearby object 25 (in this example, a person or pedestrian) and a surrounding scene or backdrop. Person 25 falls completely within field of view 14. Nevertheless, a simulated image may be generated from a vantage point from which at least a portion of person 25 would be obscured); and
augmenting at least one of the one or more real world images of the environment to generate an initial augmented image that depicts the simulated vehicle at the insertion location and occluded by the one or more first objects of the environment (Herman: paragraph 41, If the obstruction ratio is greater than the obstruction threshold, then the corresponding portion of the virtual vehicle image is made transparent in step 58 according to user preferences (such as the type or intensity of the transparency)).
With respect to claim 38, Kristensen et al. as modified by Herman disclose the one or more non-transitory computer-readable media of claim 35 for implementing the method of claim 33; see rationale for rejection of claim 33.

Claim(s) 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (U.S. PGPUB 20210286923) in view of Herman (U.S. PGPUB 20200218910) and further in view of Uberti (U.S. PGPUB 20190392642).
	With respect to claim 25, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 21. However, Kristensen et al. as modified by Herman do not expressly disclose the identifying the one or more first objects is further based at least in part on a comparison of the respective depths of the objects of the environment to a rendered depth associated with the simulated object at the insertion location.
	Uberti, who also deals with environments, discloses a method whereby the identifying the one or more first objects is further based at least in part on a comparison of the respective depths of the objects of the environment to a rendered depth associated with the simulated object at the insertion location (paragraph 91, This may involve generating the virtual object so as to have an occlusion that depends on the relative position and depth of the one or more physical objects identified at step S710. This may also involve animating the virtual object so as to interact with the one or more detected physical objects in the environment).
	Kristensen et al., Herman, and Uberti are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method whereby the identifying the one or more first objects is further based at least in part on a comparison of the respective depths of the objects of the environment to a rendered depth associated with the simulated object at the insertion location, as taught by Uberti, to the Kristensen et al. as modified by Herman system, because by generating virtual objects in accordance with the embodiments described herein, the display device is able to pre-empt changes in a user's view of the surrounding environment, and to adjust the display of a virtual object accordingly (paragraph 94 of Uberti).
With respect to claim 36, Kristensen et al. as modified by Herman and Uberti disclose the one or more non-transitory computer-readable media of claim 35, for implementing the method of claim 25; see rationale for rejection of claim 25.

Claim(s) 26, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (U.S. PGPUB 20210286923) in view of Herman (U.S. PGPUB 20200218910) and further in view of Corazza et al. (U.S. PGPUB 20190051052).
	With respect to claim 26, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 21. However, Kristensen et al. as modified by Herman do not expressly disclose rendering one or more occlusion masks for the objects of the environment by evaluating depths of the environment and depths of the simulated object on a per pixel basis, wherein the one or more occlusion masks are used to generate the initial augmented image.
	Corazza et al., who also deal with environments, disclose a method for rendering one or more occlusion masks for the objects of the environment by evaluating depths of the environment and depths of the simulated object on a per pixel basis (paragraph 62, The occlusion mask can be any suitable format. In one example, the occlusion mask includes an indicator of whether the rendered 3D asset blocks the environment or whether the environment blocks the rendered 3D asset for each pixel of the image of the environment. Additionally or alternatively, the image of the environment can be broken into multiple regions each containing multiple pixels, and the occlusion mask includes an indicator of whether the rendered 3D asset blocks the environment or whether the environment blocks the rendered 3D asset for each region), wherein the one or more occlusion masks are used to generate the initial augmented image (paragraph 85, Compositing module 148 composites the rendered 3D asset adjusted for lighting and shading in rendering module 144 and the image of the environment from image capture module 140 to form a composite image. The compositing is based on the occlusion mask and the representation of lighting).
	Kristensen et al., Herman, and Corazza et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of rendering one or more occlusion masks for the objects of the environment by evaluating depths of the environment and depths of the simulated object on a per pixel basis, wherein the one or more occlusion masks are used to generate the initial augmented image, as taught by Corazza et al., to the Kristensen et al. as modified by Herman system, because this inserts rendered graphics of synthetic objects in real time in an augmented reality experience such that the lighting and shading of the inserted objects matches the environment in which they are placed (paragraph 89 of Corazza et al.).
With respect to claim 32, Kristensen et al. as modified by Herman and Corazza et al. disclose the computing system of claim 30, the operations further comprising the method of claim 26; see rationale for rejection of claim 26.
With respect to claim 37, Kristensen et al. as modified by Herman and Corazza et al. disclose the one or more non-transitory computer-readable media of claim 35 for implementing the method of claim 26; see rationale for rejection of claim 26.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (U.S. PGPUB 20210286923) in view of Herman (U.S. PGPUB 20200218910) and further in view of Malia et al. (U.S. PGPUB 20200106965).
	With respect to claim 27, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 21. However, Kristensen et al. as modified by Herman do not expressly disclose: comparing the respective depths of the objects of the environment to a rendered depth associated with the simulated object at the insertion location within the environment to identify one or more second objects of the environment that the simulated object would occlude at the insertion location; and wherein the initial augmented image depicts the simulated object at the insertion location, the simulated object occluding the one or more second objects of the environment.
	Malia et al., who also deal with environments, disclose a method for comparing the respective depths of the objects of the environment to a rendered depth associated with the simulated object at the insertion location within the environment to identify one or more second objects of the environment that the simulated object would occlude at the insertion location; and wherein the initial augmented image depicts the simulated object at the insertion location, the simulated object occluding the one or more second objects of the environment (paragraph 235, virtual objects have a depth that is compared with depth data that corresponds to physical objects in the previously captured images to determine placement of the virtual objects relative to the physical objects (e.g., to determine whether a physical object will occlude a virtual object or vice versa)).
	Kristensen et al., Herman, and Malia et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of comparing the respective depths of the objects of the environment to a rendered depth associated with the simulated object at the insertion location within the environment to identify one or more second objects of the environment that the simulated object would occlude at the insertion location; and wherein the initial augmented image depicts the simulated object at the insertion location, the simulated object occluding the one or more second objects of the environment, as taught by Malia et al., to the Kristensen et al. as modified by Herman, because this provides an intuitive way for a user to augment media such as stored content, still images, and/or live video captured by one or more cameras of a device (e.g., by using depth data stored and/or captured in conjunction with image data to place augmentations and to maintain a fixed spatial relationship between augmentations and portions of a physical environment in a field of view of a camera) (paragraph 30 of Malia et al.).

Claim(s) 28, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (U.S. PGPUB 20210286923) in view of Herman (U.S. PGPUB 20200218910) and further in view of Holz et al. (U.S. Patent No. 10,885,710).
	With respect to claim 28, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 21. However, Kristensen et al. as modified by Herman do not expressly disclose accessing an object bank to obtain object data for the simulated object, the object bank comprising candidate object data for a plurality of candidate objects, the candidate object data for the plurality of candidate objects having been generated based on real-world observations of an object.
	Holz et al., who also deal with environments, disclose a method for accessing an object bank to obtain object data for the simulated object, the object bank comprising candidate object data for a plurality of candidate objects, the candidate object data for the plurality of candidate objects having been generated based on real-world observations of an object (column 21, lines 40-48, the roam area rendering component 760 of FIG. 9 can also generate and insert virtual objects that represent static physical obstructions identified from the electronic map by roam routing component 930. In some embodiments, the virtual objects representing identified static physical obstructions can include virtual buildings, virtual road blocks, virtual trucks, virtual food carts, or virtual poster stands, among other virtual objects representative of non-moving or non-animated objects).
	Kristensen et al., Herman, and Holz et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of accessing an object bank to obtain object data for the simulated object, the object bank comprising candidate object data for a plurality of candidate objects, the candidate object data for the plurality of candidate objects having been generated based on real-world observations of an object, as taught by Holz et al., to the Kristensen et al. as modified by Herman system, because this would generate a more immersive virtual environment.
With respect to claim 34, Kristensen et al. as modified by Herman and Holz et al. disclose the computing system of claim 30, the operations further comprising the method of claim 28; see rationale for rejection of claim 28.
With respect to claim 39, Kristensen et al. as modified by Herman and Holz et al. disclose the one or more non-transitory computer-readable media of claim 35 for implementing the method of claim 28; see rationale for rejection of claim 28.

Claim(s) 29, 31, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (U.S. PGPUB 20210286923) in view of Herman (U.S. PGPUB 20200218910) and further in view of Walters et al. (U.S. Patent No. 10,382,799).
	With respect to claim 29, Kristensen et al. as modified by Herman disclose the computer-implemented method of claim 21. However, Kristensen et al. as modified by Herman do not expressly disclose refining the initial augmented image with a machine-learned refinement model to generate a refined augmented image, wherein the machine-learned refinement model processes the initial augmented image to add one or more of texture correction, color correction, or contrast correction to a border between the at least one of the one or more real world images and the simulated object.
	Walters et al., who also deal with environments, disclose a method for refining the initial augmented image with a machine-learned refinement model to generate a refined augmented image, wherein the machine-learned refinement model processes the initial augmented image to add one or more of texture correction, color correction, or contrast correction to a border between the at least one of the one or more real world images and the simulated object (column 36, lines 12-25, background is added to the sequence of synthetic normalized image frames to generate synthetic video. Consistent with disclosed embodiments, model optimizer 107 may generate synthetic video. Combing the sequence of synthetic normalized image frames with the generated may include using a machine learning model (e.g. an autoencoder or a GAN) to adjust at least one of color channels of image pixels, adjust luminance channels of image pixels, detect edges, or detect image features).
	Kristensen et al., Herman, and Walters et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of refining the initial augmented image with a machine-learned refinement model to generate a refined augmented image, wherein the machine-learned refinement model processes the initial augmented image to add one or more of texture correction, color correction, or contrast correction to a border between the at least one of the one or more real world images and the simulated object, as taught by Walters et al., to the Kristensen et al. as modified by Herman system, because machine learning models are trained using a sequence of difference images created by subtracting a set of preceding image frames in a video from a series of the corresponding subsequent image frame. In this way, the systems disclosed herein realistically portray motion in synthetic videos (column 2, lines 4-10), thus generate a more realistic augmented image.
	With respect to claim 31, Kristensen et al. as modified by Herman and Walters et al. disclose the computing system of claim 30, the operations further comprising the method of claim 29; see rationale for rejection of claim 29.
	With respect to claim 40, Kristensen et al. as modified by Herman and Walters et al. disclose the one or more non-transitory computer-readable media of claim 35 for implementing the method of claim 29; see rationale for rejection of claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170200310 to Kapinos et al. for a method of inserting a virtual object obstructed by a real-world object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
10/8/22